DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 8-17 in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 12-16 are rejected under 35 U.S.C. 102(1)(1)/(a)(2) as being anticipated by Rangarajan et al. (US 20200234995 A1).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Examination Note: Italics are applied to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
8. Rangarajan discloses a method of cleaning a chemical mechanical polishing system [Abstract; para. 0018] comprising:
directing energized fluid from a set of energized fluid nozzles 356 of a load cup 124A at an edge of a substrate disposed in a carrier head [para. 0029, “nebulizer 356 may include fourth nozzles 358D (noted by crossed lines) that may rinse a retaining ring”], the carrier head comprising a retaining ring to retain the substrate below a membrane of the carrier head [para. 0029, “the nebulizer 356 may include second nozzles 358B (noted by vertical lines) that may rinse a membrane”];
unloading the substrate from the carrier head [claims 17-19]; and
directing the energized fluid from the set of energized fluid nozzles to a gap formed between an outer edge of the membrane and an inner perimeter of the retaining ring [para. 0029; claims 18-19, “rinsing at least one of the empty blade and the head”].
Rangarajan teaches that nozzles 358B rinse a membrane and nozzles 358D rinse a retaining ring, [para. 0029], and further that the nozzles may be used to rinse the head [claims 18-19]. Thus, Rangarajan fails to explicitly disclose rinsing “a gap formed between an outer edge of the membrane and an inner perimeter of the retaining ring”. However, the nozzles of Rangarajan appear to be suitably oriented to rinse the gap formed between the membrane rinsed by nozzles 358B and the retaining ring rinsed by nozzles 358D during the step of rinsing the head [claims 18-19]. Further, the orientation of the nozzles of Rangarajan are the same as that of the instant invention—compare Fig. 3 of Rangarajan with Fig. 3A of the instant specification. 
12. Rangarajan discloses the method of claim 8, further comprising:
spraying water from spray nozzles at the edge of the substrate simultaneously with directing energized fluid from the set of energized fluid nozzles at the edge of the substrate [para. 0029].
13. Rangarajan discloses the method of claim 12, wherein the water is deionized water at about 10 °C to about 40 °C [para. 0029, “nebulizer 356 may spray fluids (e.g., deionized water)”].  
Here, Rangarajan is silent towards a temperature of the deionized water as well as any heating or cooling elements, and therefore room temperature is assumed, i.e., 25 °C, which is within the claimed range. 
14. Rangarajan discloses the method of claim 13, wherein spraying water from each of the spray nozzles and directing energized fluid from each of the energized fluid nozzles form a tunable jet, wherein a temperature, a pressure, and a shape of the tunable jet is controlled by controlling a flow rate of the water from each of the spray nozzles, a pressure each of the energized fluid from the energized fluid nozzle, or a combination thereof.
15. Rangarajan discloses the method of claim 8, wherein directing the energized fluid from the set of energized fluid nozzles to the gap removes residues from the gap [para. 0029]. 
16. Rangarajan discloses the method of claim 8, wherein the energized fluid is selected from the group consisting of steam, deionized water and nitrogen gas [para. 0029, “nebulizer 356 may spray fluids (e.g., deionized water)”], deionized water and clean dry air (CDA), carbon dioxide ice, water ice, ultrasonic deionized water, megasonic deionized water, and combination(s) thereof.
Here, nitrogen gas is expected to be inherently present in the deionized water of Rangarajan by virtue of its exposure to naturally occurring nitrogen gas in atmospheric air and the high solubility of nitrogen gas in water at room temperature and atmospheric pressure (i.e., the conditions at which Rangarajan stores and supplies the deionized water). 

Claims 8 and 12-17 are rejected under 35 U.S.C. 102(1)(1)/(a)(2) as being anticipated by Ishibashi (US 20160052104 A1). 
8. Ishibashi discloses a method of cleaning a chemical mechanical polishing system [Abstract, Fig. 13] comprising:
directing energized fluid from a set of energized fluid nozzles 61N1-61N3 [para. 0078-0080] of a load cup 49/TP2 [para. 0071-0073] at an edge of a substrate W disposed in a carrier head [Fig. 13, “S5 Top Ring: Wafer Rinse”; para. 0101], the carrier head comprising a retaining ring 32 to retain the substrate W below a membrane 33 of the carrier head 24 [para. 0101];
unloading the substrate from the carrier head [Fig. 13, “S6 Top Ring: Wafer Release; S7 Transport Wafer”; para. 0101]; and
directing the energized fluid from the set of energized fluid nozzles to a gap formed between an outer edge of the membrane and an inner perimeter of the retaining ring [Fig. 13, “S5-S6”, para. 0101; para. 0103, “during standby of the apparatus in which there is no substrate, the cleaning liquid is ejected toward the recess of the inner circumferential surface of the retainer ring to clean the gap between the retainer ring and the membrane”].
12. Ishibashi discloses the method of claim 8, further comprising:
spraying water from spray nozzles at the edge of the substrate simultaneously with directing energized fluid from the set of energized fluid nozzles at the edge of the substrate [para. 0101, “the wafer is being rinsed”, “wafer release nozzle 61N4”].
13. Ishibashi discloses the method of claim 12, wherein the water is deionized water at about 10°C to about 40°C [para. 0080; Here, room temperature of 25°C can be presumed in the absence of any teaching of heating or cooling the supplied cleaning liquids]. 
14. Ishibashi discloses the method of claim 13, wherein spraying water from each of the spray nozzles and directing energized fluid from each of the energized fluid nozzles form a tunable jet, wherein a temperature, a pressure, and a shape of the tunable jet is controlled by controlling a flow rate of the water from each of the spray nozzles, a pressure each of the energized fluid from the energized fluid nozzle, or a combination thereof [para. 0080]. 
15. Ishibashi discloses the method of claim 8, wherein directing the energized fluid from the set of energized fluid nozzles to the gap removes residues from the gap [Fig. 13, “S5-S6”, para. 0101; para. 0103, “during standby of the apparatus in which there is no substrate, the cleaning liquid is ejected toward the recess of the inner circumferential surface of the retainer ring to clean the gap between the retainer ring and the membrane”].
16. Ishibashi discloses the method of claim 8, wherein the energized fluid is selected from the group consisting of steam, deionized water and nitrogen gas [para. 0080], deionized water and clean dry air (CDA), carbon dioxide ice, water ice, ultrasonic deionized water [para. 0080], megasonic deionized water, and combination(s) thereof [para. 0080]. 
17. Ishibashi discloses the method of claim 8, wherein the substrate is secured on the carrier head 24 under vacuum pressure applied to the membrane 33 of the carrier head [para. 0100, “wafer is held by the lower surface of the top ring 24A under vacuum attraction”] while the energized fluid is directed at the edge of the substrate disposed in the carrier head [para. 0101].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 20160052104 A1) , as applied to claims 8 and 12-17 above, and further in view of Sung et al. (US 20100291841 A1).
9. Ishibashi discloses the method of claim 8, but fails to explicitly disclose:
wherein the set of energized fluid nozzles are coupled to a steam source, wherein the energized fluid from the set of energized fluid nozzles is configured to be above a saturation pressure and a saturation temperature for a steam from the steam source.
However, Sung teaches that when spraying fluids onto a component of a CMP polishing system in order to remove polishing debris from the component, heated pressurized liquid water [para. 0034-35] and/or steam can be successfully used as the sprayed fluid [Abstract, para. 0006-12, 0044]. Sung further teaches that steam can be sprayed at a force such that the sprayed steam dislodges undesired debris [para. 0044]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of supplying deionized water to clean the carrier head of a wafer polishing system, of Ishibashi, to include a step of supplying steam from a steam source, of Sung, in order to improve the cleaning the component of the CMP polishing system, as taught by Sung [para. 0044].  
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144, II, A. 
10. Modified Ishibashi discloses the method of claim 8, wherein the energized fluid is sprayed from each of the energized fluid nozzles at a pressure of about 40 psi to about 50 psi [Sung, para. 0035, para. 0044].
Sung fails to explicitly disclose a pressure of about 40 to about 50 psi, but generally teaches that the sprayed water [para. 0035] or the sprayed steam [para. 0044] can be applied up to pressures that would cause damage to the components of the CMP system being cleaned. Thus, Sung renders the applied spray pressure to be a result-effective variable in controlling the rate of removal of debris from the component, and one of ordinary skill in the art could readily optimize the applied spray pressure to reach a desired level of cleanliness, without damaging the component to be cleaned.
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144, II, A. 
11. Modified Ishibashi discloses the method of claim 8, wherein the substrate is maintained at a temperature of about 60 °C to about 70 °C [Sung, para. 0034, “temperature of any of the liquids used to dislodge debris…can be preselected”; para. 0044, “steam”]. Here, the temperature of the wafer is dependent upon the applied temperature of the liquid, which Sung discloses can be beyond 100 degrees Celsius (e.g., steam). 
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144, II, A. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional methods of cleaning wafer polishing carrier heads including rinsing a retaining ring, a membrane, and/or a gap therebetween [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713